                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                LUFKIN DIVISION

UNITED STATES OF AMERICA                    §
                                            §
                                            §
v.                                          §        CRIMINAL NO. 9:18-CR-00043
                                            §        JUDGE CRONE
                                            §
WINFRED EARL WARE                           §


                  DEFENDANT’S RESPONSE TO MOTION IN LIMINE

COMES NOW, WINFRED EARL WARE, defendant, by and through his attorney of record

Greg Gladden, files this, his Defendant’s Response to the Government’s Motion in Limine, and

would show the Court as follows:

                                                I.

       On June 05, 2019, the UNITED STATES OF AMERICA filed a Motion in Limine to

prevent any reference to possible punishment or plea negotiations. The government would also

like to “prevent the mention of or attempt to impeach any government witness outside the purview

of Federal Rules of Criminal Procedure 608 and 609.” The government requests that there be no

mention, or attempt to enter, “any extraneous proof of witnesses’ criminal history” or evidence

outside the purview of the Federal Rules of Evidence governing the admissibility of character

evidence.” The Government also submitted the motion to prevent the mentioning or offering

evidence in regard to the “defendant’s prior interactions with law enforcement and prosecuting

authoritites in Panola County, Texas and elsewhere.” Lastly, the government that the motion in

Limine be granted to prevent “any reference or indication that the government filed” the Motion

in Limine.
                                                 II.

       The Defendant would ask the Court to grant the Motion in Limine in part. Regarding the

following sections, enforce the motion equally to both the Government, the Defense and all

witnesses:

       Parts I, II, III, IV,V and VII.

                                                 III.

                                         Character Evidence

       The Government states that allowing the defendant to “offer evidence of a defendant’s

pertinent trait (Rule 404(a)(2)(A))- character evidence regarding a defendant’s truth and veracity

is not relevant in a drug offense” This is not just a case regarding a drug offense. Evidence of the

defendant’s character is pertinent to a case that also includes the charges of obstruction of justice

and tampering with a witness.

                                                 IV.

        Evidence Regarding the Defendant’s Prior Criminal Charges and Interactions with

                        Law Enforcement and Prosecuting Authorities.

       Bias describes the relationship between a witness and a party that might lead the witness

to slant, unconsciously or otherwise, his testimony in favor of or against a party. United States v.

Abel, 469 U.S. 45, 52, 105 S. Ct. 465, 469 (1984). Proof of bias is almost always relevant because

the jury, as finder of fact and weigher of credibility, has historically been entitled to assess all

evidence which might bear on the accuracy and truth of a witness' testimony. Id.

       Cross-examination is the principal means by which the believability of a witness and the

truth of his testimony are tested. Delaware v. Van Arsdall, 475 U.S. 673, 679, 106 S. Ct. 1431,

1435 (1986). Trial judges do retain a wide latitude insofar as the Confrontation Clause is concerned
to impose reasonable limits on such cross-examination based on concerns about, among other

things, harassment, prejudice, confusion of the issues, the witness' safety, or interrogation that is

repetitive or only marginally relevant. Id. The cross-examiner has traditionally been allowed to

discredit the witness by means of cross-examination directed toward revealing possible “biases,

prejudices, or ulterior motives of the witness as they may relate directly to issues or personalities

in the case at hand”. Davis v. Alaska, 415 U.S. 308, 316, 94 S. Ct. 1105, 1110 (1974). During

cross-examination, the focus of the defendant’s prejudice inquiry in determining whether the

confrontation right has been violated must be on the particular witness. Delaware v. Van Arsdall,

475 U.S. 673, 680, 106 S. Ct. 1431, 1435 (1986). A criminal defendant states a violation of the

Confrontation Clause by showing that he was prohibited from engaging in “otherwise appropriate

cross-examination designed to show a prototypical form of bias on the part of the witness.” Id. In

doing so, the defendant would be able "to expose to the jury the facts from which jurors . . . could

appropriately draw inferences relating to the reliability of the witness." Davis v. Alaska, 415 U.S.

308, 318 (1974).

       WHEREFORE PREMISES CONSIDERED, WINFRED EARL WARE respectfully

prays through his attorney that the court deny the Government’s Motion in Limine as to part VI of

this motion.

                                                              Respectfully submitted,


                                                              _/s/ Greg Gladden
                                                              GREG GLADDEN
                                                              Law Office of Greg Gladden
                                                              3017 Houston Avenue
                                                              Houston, Texas 77009
                                                              Phone: 713/880-0333
                                                              Fax: 713/880-4018
                                                              State Bar No. 07991300
                                CERTIFICATE OF SERVICE

        I hereby certify that on June 12, 2019, I electronically filed the foregoing Defendant’s
Response to Motion in Limine with the Clerk of the Court using the CM/ECF system, which will
send notification of such filing to all parties registered for CM/ECF and via email to Lauren Gaston
at lauren.gaston@usdoj.gov.

                                         LAUREN GASTON
                                   EASTERN DISTRICT OF TEXAS
                                 Assistant United States Attorney
                                     Office of U S Attorney
                                    415 S. First St., Suite 201
                                       Lufkin, Texas 75901


                                     Michelle S. Englade
                                   Eastern District of Texas
                               Assistant United States Attorney
                                    350 Magnolia, Ste. 150
                                   Beaumont, Texas 77701



                                                                                /s/ Greg Gladden_
                                                                               GREG GLADDEN
